Hill, C, J.
1. A defendant can not complain because a verdict rendered against Mm was too small, under the evidence, and should have been for a larger amount. Jones & Phillips, Inc. v. Patrick, ante, 67; Pullman Co. v. Schaffner, 126 Ga. 609 (55 S. E. 933) ; Central Ry. Co. v. Trammell, 114 Ga. 315 (40 S. E. 259) ; Strickland v. Hutchinson, 123 Ga. 399 (51 S. E. 348); Roberts v. Rigden, 81 Ga. 440 (7 S. E. 742).
2. No specific error of law is complained of, and the verdict is supported by the evidence. The judgment is affirmed, with ten per cent, damages on the amount of the judgment recovered in the court below, for delay on account of suing out and prosecuting the writ of error.

Judgment affirmed, with damages.